Exhibit 10.7

PLEDGE AND SECURITY AGREEMENT

This PLEDGE AND SECURITY AGREEMENT is entered into as of March 3, 2017, by and
among GASTAR EXPLORATION INC., a Delaware corporation (“Issuer”), each
subsidiary of the Issuer signatory hereto (together with the Issuer, the
“Grantors” and individually, each a “Grantor”) and Wilmington Trust, National
Association, as collateral trustee (in such capacity and together with its
successors and assigns in such capacity, the “Collateral Agent”) for the benefit
of itself and the other Secured Parties.

PRELIMINARY STATEMENTS

WHEREAS, Issuer entered into that certain Securities Purchase Agreement dated as
of February 16, 2017 (as may be amended, supplemented or otherwise modified, the
“Purchase Agreement”), among Issuer and certain purchasers party thereto (each,
together with its successors or assigns, a “Purchaser”), pursuant to which the
Issuer will issue and sell its Convertible Notes due 2022 (“Notes”);

WHEREAS, Issuer entered into that certain Indenture dated as of March 3, 2017
(as may be amended, supplemented or otherwise modified, the “Indenture”), among
Issuer and Wilmington Trust, National Association, as trustee (in such capacity,
“Indenture Trustee”) and collateral trustee, pursuant to which the issuance of
Notes is authorized in accordance with the terms and conditions therein; and

WHEREAS, in order to secure the full and punctual payment and performance of the
Secured Obligations under the Indenture and the other Note Documents, the
Grantors desire to execute and deliver this Agreement to the Collateral Agent
for the benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Grantor and the Collateral Agent, on behalf of the Secured Parties, hereby
agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.1.    Definitions of Certain Terms Used Herein. (a) All capitalized
terms not otherwise defined herein that are defined in the Indenture shall have
the meanings assigned to such terms in the Indenture. Any terms used in this
Agreement that are defined in the UCC (as defined below) and not otherwise
defined herein or in the Indenture, shall have the meanings assigned to those
terms by the UCC. All meanings to defined terms, unless otherwise indicated, are
to be equally applicable to both the singular and plural forms of the terms
defined. As used in this Agreement, the following terms shall have the following
meanings:

“Accounts” shall mean an “account” as defined in the UCC, including, without
limitation, all of any Grantor’s rights to payment for goods sold or leased,
services performed, or otherwise, whether now in existence or arising from time
to time hereafter, including, without limitation, rights arising under any of
the Contracts or evidenced by an account, note, contract, security agreement,
Chattel Paper (including, without limitation, tangible Chattel Paper and



--------------------------------------------------------------------------------

electronic Chattel Paper), or other evidence of indebtedness or security,
together with all of the right, title and interest of any Grantor in and to
(i) all security pledged, assigned, hypothecated or granted to or held by any
Grantor to secure the foregoing, (ii) all of any Grantor’s right, title and
interest in and to any goods or services, the sale of which gave rise thereto,
(iii) all guarantees, endorsements and indemnifications on, or of, any of the
foregoing, (iv) all powers of attorney granted to any Grantor for the execution
of any evidence of indebtedness or security or other writing in connection
therewith, (v) all books, correspondence, credit files, records, ledger cards,
invoices, and other papers relating thereto, including without limitation all
similar information stored on a magnetic medium or other similar storage device
and other papers and documents in the possession or under the control of any
Grantor or any computer bureau from time to time acting for any Grantor,
(vi) all evidences of the filing of financing statements and other statements
granted to any Grantor and the registration of other instruments in connection
therewith and amendments thereto, notices to other creditors or secured parties,
and certificates from filing or other registration officers, (vii) all credit
information, reports and memoranda relating thereto, and (viii) all other
writings related in any way to the foregoing.

“Additional Grantors” shall have the meaning set forth in Section 4.6.

“Agreement” shall mean this Pledge and Security Agreement, dated as of March 3,
2017, made by each of the Grantors in favor of the Collateral Agent for the
benefit of the Secured Parties, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Cash Collateral” shall mean all amounts from time to time held in any checking,
savings, deposit or other account of such Grantor, all monies, proceeds or sums
due or to become due therefrom or thereon and all documents (including, but not
limited to passbooks, certificates and receipts) evidencing all funds and
investments held in such accounts.

“Certificated Equipment” shall mean any vehicle or other equipment the ownership
of which is evidenced by, or under applicable law, is required to be evidenced
by, a certificate of title.

“Chattel Paper” shall mean all “chattel paper” as defined in Article 9 of the
UCC, including “electronic chattel paper” or “tangible chattel paper”, as each
term is defined in Article 9 of the UCC.

“Collateral” shall have the meaning assigned in Section 2 of this Agreement and
shall not include the Excluded Contracts, other than to the extent such Excluded
Contract becomes Collateral as provided in the definition of “Excluded
Contracts”.

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items that at any time evidence or contain information
relating to any of the Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereupon.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

2



--------------------------------------------------------------------------------

“Contract Documents” shall mean all Instruments, Chattel Paper, letters of
credit, bonds, guarantees or similar documents evidencing, representing, arising
from or existing in respect of, relating to, securing or otherwise supporting
the payment of, the Contract Rights.

“Contract Rights” shall mean (i) all (A) of any Grantor’s rights to payment
under any Contract or Contract Document and (B) payments due and to become due
to any Grantor under any Contract or Contract Document, in each case whether as
contractual obligations, damages or otherwise; (ii) all of any Grantor’s claims,
rights, powers, or privileges and remedies under any Contract or Contract
Document; and (iii) all of any Grantor’s rights under any Contract or Contract
Document to make determinations, to exercise any election (including, but not
limited to, election of remedies) or option or to give or receive any notice,
consent, waiver or approval together with full power and authority with respect
to any Contract or Contract Document, to demand, receive, enforce or collect any
of the foregoing rights or any property which is the subject of any Contract or
Contract Document, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action which, in the opinion of the
Secured Parties, may be necessary or advisable in connection with any of the
foregoing.

“Contracts” shall mean all contracts to which any Grantor now is, or hereafter
will be bound, or to which such Grantor is or hereafter will be a party,
beneficiary or assignee, all Insurance Contracts, and all exhibits, schedules
and other attachments to such contracts, as the same may be amended,
supplemented or otherwise modified or replaced from time to time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder).

“Copyrights” shall mean all United States and foreign copyrights, all mask works
fixed in semi-conductor chip products (as defined under 17 U.S.C. 901 of the
U.S. Copyright Act), whether registered or unregistered, now or hereafter in
force throughout the world, all registrations and applications therefor, all
rights corresponding thereto throughout the world, all extensions and renewals
of any thereof, the right to sue for past, present and future infringements of
any of the foregoing, and all proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages, and proceeds of suit.

“Documents” shall mean a bill of lading, dock warrant, dock receipt, warehouse
receipt or order for the delivery of goods, and also any other document which in
the regular course of business or financing is treated as adequately evidencing
that the person in possession of it is entitled to receive, hold and dispose of
the document and the goods it covers.

“Equipment” shall mean any equipment now or hereafter owned or leased by any
Grantor, or in which any Grantor holds or acquires any other right, title or
interest, constituting “equipment” under the UCC, including, without limitation,
all surface or subsurface machinery,

 

3



--------------------------------------------------------------------------------

equipment, facilities, supplies, or other tangible personal property, including
tubing, rods, pumps, pumping units and engines, pipe, pipelines, meters,
apparatus, boilers, compressors, liquid extractors, connectors, valves,
fittings, power plants, poles, lines, cables, wires, transformers, starters and
controllers, machine shops, tools, machinery and parts, storage yards and
equipment stored therein, buildings and camps, telegraph, telephone, and other
communication systems, loading docks, loading racks, and shipping facilities,
and any manuals, instructions, blueprints, computer software (including software
that is imbedded in and part of the equipment), and similar items which relate
to the above, and any and all additions, substitutions and replacements of any
of the foregoing, wherever located together with all improvements thereon and
all attachments, components, parts, equipment and accessories installed thereon
or affixed thereto.

“Excluded Account” shall mean (a) any Deposit Account that is designated to hold
cash as collateral in support of performance bond obligations or other similar
obligations and (b) any Deposit Account that is designated solely as an account
for, and is used solely for, employee benefits, taxes, payroll funding or petty
cash in an amount not to exceed $500,000 in the aggregate.

“Excluded Collateral” shall mean (a) Excluded Contracts; (b) Excluded Accounts;
(c) any United States intent-to-use trademark application until such time, if
any, as a statement of use or an amendment to allege use is filed with and
accepted by the United States Patent and Trademark Office; (d) those assets as
to which the Issuer reasonably determines that the cost of obtaining such a
security interest or perfection thereof are excessive in relation to the benefit
to the Secured Parties of the security to be afforded thereby; and (e) any
Property subject to a Lien to secure the indebtedness permitted by Section
3.13(B) of the Indenture; provided however, “Excluded Collateral” shall not
include any right to receive proceeds from the sale or other disposition of
Excluded Collateral or any Proceeds, products, substitutes or replacements of
any Excluded Collateral (unless such Proceeds, products, substitutes or
replacements independently constitute Excluded Collateral).

“Excluded Contracts” shall mean, other than to the extent set forth in this
definition, any General Intangibles, Contract, Contract Document, Government
Approvals or other document (and any Contract Rights arising thereunder) to
which any of the Grantors is a party to the extent (but only to the extent) that
a Grantor is prohibited from granting a security interest in, pledge of, or
charge, mortgage or lien upon any such Property by reason of (a) an existing and
enforceable negative pledge or anti-assignment provision or (b) applicable law
or regulation to which such Grantor is subject (and shall, as applicable, not be
included as “Chattel Paper”, “Collateral”, “Contracts”, “Contract Rights”,
“Contract Documents”, “General Intangibles”, “Governmental Approval”,
“Instruments”, “Insurance Contracts”, “Investment Property”, “Legal
Requirements,” or “Pledged Securities” for the purposes hereof); provided
however that (x) the exclusion from the lien and security interest granted by
such Grantor hereunder of any Contract Rights of any of the Grantors under one
or more of the Excluded Contracts shall not limit, restrict or impair the grant
by such Grantor of the lien and security interest in any Accounts or receivables
arising under any such Excluded Contract or any payments due or to become due
thereunder, (y) any Excluded Contract shall automatically cease to be an
“Excluded Contract” and excluded from the Collateral (and shall automatically be
subject to the lien and security interest granted hereby and to the terms and
provisions of this Agreement as “Collateral”), to the extent that (1) either of
the

 

4



--------------------------------------------------------------------------------

prohibitions discussed in clause (a) and (b) above is ineffective or
subsequently rendered ineffective under Sections 9.406, 9.407, 9.408 or 9.409 of
the UCC or under any other Legal Requirements or is otherwise no longer in
effect, or (2) the applicable Grantor has obtained the consent of the other
parties to such Excluded Contract to the creation of a lien and security
interest in, such Excluded Contract (which consent, upon the reasonable request
of the Collateral Agent, such Grantor will use its commercial reasonable efforts
to obtain), and (z) any proceeds received by any Grantor from the sale, transfer
or other disposition of Excluded Contracts shall constitute Collateral unless
any assets or property constituting such proceeds are themselves subject to the
exclusions set forth in the definition of “Excluded Collateral”.

“Excluded Perfection Collateral” shall mean, unless otherwise elected by
Collateral Agent following a Default, collectively (a) Immaterial Certificated
Equipment, and (b) Letter of Credit Rights.

“Fixtures” shall mean any fixtures now or hereafter owned or leased by any
Grantor, or in which any Grantor holds or acquires any other right, title or
interest, constituting “fixtures” under the UCC, including without limitation
any and all additions, substitutions and replacements of any of the foregoing,
wherever located together with all improvements thereon and all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.

“General Intangibles” shall mean all general intangibles now or hereafter owned
by any Grantor, or in which any Grantor holds or acquires any other right, title
or interest, constituting “general intangibles” or “payment intangibles” under
the UCC, including, but not limited to, all trademarks, trademark applications,
trademark registrations, tradenames, fictitious business names, business names,
company names, business identifiers, prints, labels, trade styles and service
marks (whether or not registered), trade dress, including logos and/or designs,
copyrights, patents, patent applications, goodwill of any Grantor’s business
symbolized by any of the foregoing, trade secrets, license rights, license
agreements, permits, franchises, and any rights to tax refunds to which any
Grantor is now or hereafter may be entitled.

“Governmental Approvals” shall mean (i) any authorization, consent, approval,
license, waiver or exemption, by or with (ii) any required notice to; (iii) any
declaration of or with; or (iv) any required registration by or with, or any
other action or deemed action by or on behalf of, any Governmental Authority.

“Grantor” and “Grantors” shall have the meaning set forth in the preamble to
this Agreement.

“Immaterial Certificated Equipment” shall mean, as of the date of determination,
any Certificated Equipment owned by any Grantor that (a) has a fair market value
of less than $100,000 individually or (ii) when taken together with all other
Immaterial Certificated Equipment, has an aggregate fair market value of less
than $2,000,000.

“Instruments” shall mean an “instrument” as defined in the UCC, including,
without limitation, any Negotiable Instrument, or any other writing which
evidences a right to the payment of money and is not itself a security agreement
or lease and is of a type which is in the ordinary course of business
transferred by delivery with any necessary endorsement or assignment (other than
Instruments constituting Chattel Paper).

 

5



--------------------------------------------------------------------------------

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether Collateral Agent is the loss payee thereof).

“Insurance Contracts” shall mean all contracts and policies of insurance and
re-insurance maintained or required to be maintained by or on behalf of any
Grantor under the Note Documents.

“Intellectual Property” shall mean, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

“Intercompany Note” shall mean any promissory note evidencing loans made by any
Grantor to the Issuer or any of its Subsidiaries.

“Intercreditor Agreement” shall have the meaning set forth in Section 9.16.

“Inventory” shall mean all of the inventory of any Grantor, or in which any
Grantor holds or acquires any right, title or interest, of every type or
description, now owned or hereafter acquired and wherever located, whether raw,
in process or finished (including oil, gas, or other hydrocarbons and all
products and substances derived therefrom), and all materials usable in
processing the same and all documents of title covering any inventory,
including, without limitation, work in process, materials used or consumed in
any Grantor’s business, now owned or hereafter acquired or manufactured by any
Grantor and held for sale in the ordinary course of its business, all present
and future substitutions therefor, parts and accessories thereof and all
additions thereto, all Proceeds thereof and products of such inventory in any
form whatsoever, and any other item constituting “inventory” under the UCC.

“Investment Accounts” shall mean the Securities Accounts, Commodities Accounts
and Deposit Accounts.

“Investment Property” shall mean “investment property” as defined in the UCC,
including, without limitation, all securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity
contracts, and commodity accounts.

“Investment Related Property” shall mean: (i) all Investment Property and
(ii) all of the following (regardless of whether classified as Investment
Property under the UCC): all Pledged Securities, the Investment Accounts, and
certificates of deposit.

“Issuer” shall have the meaning set forth in the preamble to this Agreement.

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority which is applicable to such Person.

“Negotiable Instrument” shall mean a “negotiable instrument” as defined in the
UCC.

 

6



--------------------------------------------------------------------------------

“Note Document” means each Indenture Document, this Agreement, any promissory
notes executed in connection herewith, the Indenture, the Intercreditor
Agreement, the Purchase Agreement, all Mortgages, deeds of trusts, security
agreements, pledge agreements, guaranty agreements, collateral assignments and
all other collateral documents and agreements, now or hereafter executed and
delivered by the Issuer or any other Person as security for the payment or
performance of the Secured Obligations.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation, organization or formation, as amended,
and its by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership or formation, as amended, and its partnership
agreement, as amended, (c) with respect to any general partnership, its
partnership agreement, as amended, and (d) with respect to any limited liability
company, its certificate of formation or articles of organization, as amended,
and its limited liability company agreement or operating agreement, as amended.

“Ownership Interests” shall mean all interests in any limited liability company,
general partnership, limited partnership, limited liability partnership or other
partnership, and the certificates, if any, representing such interests and any
interest of such Grantor on the books and records of such limited liability
company, general partnership, limited partnership, limited liability partnership
or other partnership and any securities entitlements relating thereto and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and any other warrant, right or option or other agreement to acquire
any of the foregoing, all management rights, all voting rights, any interest in
any capital account, all rights as and to become a member or partner, all rights
of the Grantor under any shareholder or voting trust agreement or similar
agreement in respect of such limited liability company, general partnership,
limited partnership, limited liability partnership or other partnership, all of
the Grantor’s right, title and interest as a member to any and all assets or
properties of such limited liability company, general partnership, limited
partnership, limited liability partnership or other partnership, and all other
rights, powers, privileges, interests, claims and other property in any manner
arising out of or relating to any of the foregoing.

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor
thereunder).

“Patents” shall mean all United States and foreign patents and applications for
letters patent throughout the world, all reissues, divisions, continuations,
continuations in part, extensions, renewals, and reexaminations of any of the
foregoing, all rights corresponding thereto throughout the world, and all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages, and proceeds of suit and the right to sue for past, present and
future infringements of any of the foregoing.

“Pledged Notes” shall mean all promissory notes listed on Schedule I (as such
schedule may be amended or supplemented from time to time) and all other
promissory notes or other instruments issued to or held by any Grantor (other
than promissory notes issued in connection with extensions of trade credit by
any Grantor in the ordinary course of business) and all Intercompany Notes.

 

7



--------------------------------------------------------------------------------

“Pledged Securities” shall mean all Equity Interests and Ownership Interests of
any Grantor, including, without limitation, as described on Schedule I attached
hereto (as such schedule may be amended or supplemented from time to time), and
all Equity Interests and Ownership Interests described in any Pledge Amendment
hereafter executed and delivered by any Grantor pursuant to Section 4.5 of this
Agreement.

“Priority Lien Collateral Agent” shall mean Wilmington Trust, National
Association and its successors and assigns as “Priority Lien Agent” under and as
defined in the Intercreditor Agreement.

“Proceeds” shall mean all proceeds (as defined in the UCC) of any or all of the
Collateral, including without limitation (i) any and all proceeds of, all claims
for, and all rights of any Grantor to receive the return of any premiums for,
any insurance, indemnity, warranty or guaranty payable from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of any Governmental Authority), (iii) all proceeds received or receivable
when any or all of the Collateral is sold, exchanged or otherwise disposed,
whether voluntarily, involuntarily, in foreclosure or otherwise, (iv) all claims
of any Grantor for damages arising out of, or for breach of or default under,
any Collateral, (v) all rights of any Grantor to terminate, amend, supplement,
modify or waive performance under any Contracts, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder, and (vi) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.

“Purchase Agreement” shall have the meaning set forth in the recitals to this
Agreement.

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including all
such rights constituting or evidenced by any Account, Chattel Paper, Instrument,
General Intangible or Investment Related Property, together with all of
Grantor’s rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Receivables Records.

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the
Receivables, whether in the possession or under the control of Grantor or any
computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments, supplements or
other modifications thereto, notices to other creditors or Secured Parties, and
certificates, acknowledgments, or other writings, including lien search reports,
from filing or other registration officers, (iv) all credit information, reports
and memoranda relating thereto and (v) all other written or nonwritten forms of
information related in any way to the foregoing or any Receivable.

 

8



--------------------------------------------------------------------------------

“Secured Obligations” shall mean all Obligations (as defined in the Indenture)
now or hereafter existing, including any extensions, modifications,
substitutions, amendments and renewals thereof, whether for principal, interest,
fees, expenses, indemnification, or otherwise, including any post-petition
interest in the event of a bankruptcy, to the extent such interest is
enforceable by law.

“Secured Party” means each of the Collateral Agent, the Indenture Trustee and
each Purchaser and each of their respective successors or assigns.

“Security Termination” shall mean subject to Section 6 hereof, at such time at
which the indefeasible payment in full in cash of all Secured Obligations shall
have occurred.

“Stock Rights” shall mean any securities, dividends or other distributions and
any other right or property which any Grantor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any securities or other ownership interests in a
corporation, limited partnership, general partnership, joint venture or limited
liability company constituting Collateral and any securities, any right to
receive securities and any right to receive earnings, in which any Grantor now
has or hereafter acquires any right, issued by an issuer of such securities.

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder).

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how now or hereafter owned or used in, or
contemplated at any time for use in, the business of such Grantor (all of the
foregoing being collectively called a “Trade Secret”), whether or not such Trade
Secret has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating, or referring in any way to such
Trade Secret, the right to sue for past, present and future infringement of any
Trade Secret, and all proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages, and proceeds of suit.

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder).

“Trademarks” shall mean all United States, state and foreign trademarks, trade
names, corporate names, company names, business names, fictitious business
names, internet domain names, trade styles, service marks, certification marks,
collective marks, logos, other source or business identifiers, designs and
general intangibles of a like nature, all registrations and applications for any
of the foregoing, all extensions or renewals of any of the foregoing, all of the
goodwill of the business connected with the use of and symbolized by the
foregoing, the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and all proceeds
of the foregoing, including licenses, royalties, income, payments, claims,
damages, and proceeds of suit.

 

9



--------------------------------------------------------------------------------

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

“United States” or “U.S.” means the United States of America.

(b)    Article, Section, Schedule, and Exhibit references are to Articles and
Sections of and Schedules and Exhibits to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. As
used herein, the term “including” means “including, without limitation”.

ARTICLE II.

GRANT OF SECURITY INTEREST

Section 2.1.    Grant of Security. As collateral security for the prompt and
complete payment and performance when due of all Secured Obligations, each
Grantor hereby assigns, pledges, and grants to the Collateral Agent for the
benefit of the Secured Parties a lien on and continuing security interest in all
of such Grantor’s right, title and interest in, to and under, all items
described in this Section 2, whether now owned or hereafter acquired by such
Grantor and wherever located and whether now owned or hereafter existing or
arising (collectively, the “Collateral”):

(a)    all Accounts;

(b)    all cash and cash equivalents;

(c)    all Cash Collateral;

(d)    all Certificated Equipment;

(e)    all Chattel Paper;

(f)    all Commercial Tort Claims;

(g)    all Commodity Accounts;

 

10



--------------------------------------------------------------------------------

(h)    all Contracts, all Contract Rights, Contract Documents and Accounts
associated with such Contracts and each and every document granting security to
such Grantor under any such Contract;

(i)    all Deposit Accounts;

(j)    all Documents;

(k)    all Equipment;

(l)    all Fixtures;

(m)    all General Intangibles;

(n)    all Goods;

(o)    all Governmental Approvals;

(p)    all Instruments;

(q)    all Insurance;

(r)    all Intellectual Property;

(s)    all Inventory;

(t)    all Investment Property;

(u)    all Letters of Credit and Letter of Credit Rights;

(v)    all Money;

(w)    all Investments;

(x)    all Receivables and Receivable Records;

(y)    all Securities Accounts and Securities Entitlements;

(z)    all books and records pertaining to the Collateral;

(aa)    without limiting the generality of the foregoing, all other personal
property, goods, Accounts, Certificated Securities, Chattel Paper, Commercial
Tort Claims, Commodity Accounts, Commodity Contracts, Deposit Accounts,
Documents, Equipment, Fixtures, General Intangibles, Goods, Instruments,
Inventory, Investment Property, Letter of Credit Rights, Letters of Credit,
Money, Payment Intangibles, Proceeds, Equity Interests, Securities Accounts,
Security Entitlements, Supporting Obligations, Uncertificated Securities,
credits, claims, demands and assets of such Grantor whether now existing or
hereafter acquired from time to time;

 

11



--------------------------------------------------------------------------------

(bb)    to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any of the foregoing;
and

(cc)    to the extent not otherwise included above, all Proceeds, products,
accessions, profits, rents, replacements, substations of or in respect of any of
the foregoing.

Section 2.2.    Certain Limited Exclusions. Notwithstanding anything herein to
the contrary, in no event shall the security interest granted under Section 2.1
hereof attach to any Excluded Collateral.

Section 2.3.    Security for Secured Obligations. This Agreement secures, and
the Collateral is collateral security for, the prompt and complete payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof)), of all Secured Obligations.

Section 2.4.    Continuing Liability Under Collateral. Notwithstanding anything
herein to the contrary, (i) each Grantor shall remain liable for all obligations
under the Collateral and nothing contained herein is intended to be or shall be
a delegation of duties to Collateral Agent or any Secured Party, (ii) each
Grantor shall remain liable under each of the agreements included in the
Collateral to perform all of the Secured Obligations undertaken by it thereunder
all in accordance with and pursuant to the terms and provisions thereof and
neither Collateral Agent nor any Secured Party shall have any obligation or
liability under any of such agreements by reason of or arising out of this
Agreement or any other document related thereto nor shall Collateral Agent nor
any Secured Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral and (iii) the exercise by Collateral Agent of any of its rights
hereunder shall not release any Grantor from any of its duties or obligations
under the contracts and agreements included in the Collateral.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to Collateral Agent and the Secured Parties
that:

Section 3.1.    Title, Authorization, Validity and Enforceability. Such Grantor
has good and valid rights in or the power to transfer the Collateral to the
Collateral Agent with respect to which it has purported to grant a security
interest hereunder, free and clear of all Liens (other than Permitted Liens),
and has full power and authority to grant to Collateral Agent the security
interest in such Collateral pursuant hereto. The execution and delivery by such
Grantor of this Agreement has been duly authorized by proper corporate,
partnership or limited liability proceedings, and this Agreement constitutes a
legal, valid and binding obligation of such Grantor and creates a security
interest which is enforceable against such Grantor in all now owned and
hereafter acquired Collateral, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

12



--------------------------------------------------------------------------------

Section 3.2.    Type and Jurisdiction of Organization. Such Grantor is a
corporation, limited partnership or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction wherein failure to have
such authorization may result in a material adverse effect. Such Grantor is not
now nor has it during the five years prior to the date hereof been incorporated
or organized as any other type of entity or under the laws of any other
jurisdiction.

Section 3.3.    Principal Location. On the date hereof, such Grantor’s mailing
address and the location of its place of business (if it has only one) or its
chief executive office (if it has more than one place of business), is disclosed
in Exhibit A. During the preceding five-year period, such Grantor has no other
places of business except those set forth in Exhibit A.

Section 3.4.    No Other Names. As of the date hereof, during the preceding
five-year period, such Grantor has not conducted business under any name except
those set forth in Exhibit B. On the date hereof, each Grantor’s name, as set
forth on Exhibit B, is the exact name as it appears in such Grantor’s
Organizational Documents, as amended, as filed with such Grantor’s jurisdiction
of organization. Unless otherwise stated on Exhibit B, such Grantor is not a
transmitting utility as defined in Section 9-102(a)(80) of the UCC.

Section 3.5.    Federal Taxpayer Identification Number. Such Grantor’s Federal
taxpayer identification number as of the date hereof is set forth on Exhibit C.

Section 3.6.    Grantor’s Location. The jurisdiction in which such Grantor is
located for purposes of Sections 9-301 and 9-307 of the UCC as of the date
hereof is set forth on Exhibit D.

Section 3.7.    Pledged Securities, Pledged Notes and Other Investment Property.
Schedule I sets forth a complete and accurate list of the Pledged Securities,
Pledged Notes and other Investment Property delivered to Collateral Agent, for
the benefit of the Secured Parties, or to the Priority Lien Collateral Agent in
accordance with the Intercreditor Agreement. Such Grantor is the direct and
beneficial owner of each Pledged Security, Pledged Note and other type of
Investment Property as indicated on Schedule I, free and clear of any Liens,
except for the security interest granted to Collateral Agent for the benefit of
the Secured Parties hereunder and, subject to the Intercreditor Agreement, the
security interest granted to the Priority Lien Collateral Agent. Each Grantor
further represents and warrants that (i) all such Pledged Securities or other
types of Investment Property which are shares of stock in a corporation or
ownership interests in a limited partnership or limited liability company have
been (to the extent such concepts are relevant with respect to such Pledged
Security or other type of Investment Property) duly and validly issued, are
fully paid and non-assessable and (ii) with respect to any certificates
representing an ownership interest in a limited partnership or limited liability
company, either such certificates are “securities” as defined in Article 8 of
the Uniform Commercial Code of the applicable jurisdiction as a result of
actions by the issuer or otherwise, or, if such certificates are not securities,
such Grantor has so informed Collateral Agent such Grantor shall take steps to

 

13



--------------------------------------------------------------------------------

perfect the Collateral Agent’s security interest therein as a General
Intangible. Schedule III hereto sets forth under the headings “Securities
Accounts,” “Commodities Accounts,” and “Deposit Accounts,” respectively, all of
the Securities Accounts, Commodities Accounts and Deposit Accounts in which each
Grantor has an interest. Except as set forth on Schedule III hereto, each
Grantor is the sole entitlement holder or customer of each such account, and
such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Collateral Agent pursuant hereto or, subject to the
Intercreditor Agreement, the Priority Lien Collateral Agent) having “control”
(within the meanings of Sections 8-106, 9-106 and 9-104 of the UCC) over, or any
other interest in, any such Securities Account, Commodity Account or Deposit
Account or any securities, commodities or other property credited thereto.

Section 3.8.    Due Authorization of Pledged Securities. All of the Pledged
Securities have been duly authorized and validly issued and are fully paid and
non-assessable. The Collateral includes, without limitation, all of the issued
and outstanding Equity Interests of each of the Subsidiaries owned by each
Grantor and there are no outstanding warrants, options or other rights to
purchase, or other agreements (other than the Note Documents) outstanding with
respect to, or property that is now or hereafter convertible into, or that
requires the issuance or sale of, any Pledged Securities.

Section 3.9.    Valid, Perfected Second Priority Liens. The security interests
granted pursuant to this Agreement constitute a legal and valid security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties, securing the payment and performance of each Grantor’s Secured
Obligations and upon completion of the filings and other actions specified on
Exhibit D (all of which, in the case of all filings and other documents referred
to on said Exhibit, have been duly completed in duly executed form, as
applicable, and will be filed by each Grantor) and payment of all filing fees,
will constitute fully perfected security interests in all of the Collateral,
prior to all other Liens on the Collateral except for Permitted Liens and
subject to Excluded Perfection Collateral. Without limiting the foregoing, each
Grantor has taken all actions necessary or desirable, including without
limitation those specified in Sections 4.2, 4.3, 4.7 and 4.8 to: (i) establish
the Collateral Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any portion of the Investment Property constituting
Certificated Securities, Uncertificated Securities, Securities Accounts,
Securities Entitlements or Commodity Accounts, (ii) establish the Collateral
Agent’s “control” (within the meaning of Section 9-104 of the UCC) over all
Deposit Accounts (other than Deposit Accounts that are Excluded Accounts), and
(iii) establish the Collateral Agent’s “control” (within the meaning of
Section 9-107 of the UCC) over all Letter of Credit Rights.

Section 3.10.    Authorization; Approvals. No authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority or
regulatory body is required for either (i) the pledge or grant by any Grantor of
the Liens purported to be created in favor of Collateral Agent hereunder or
(ii) the exercise by Collateral Agent of any rights or remedies in respect of
any Collateral (whether specifically granted or created hereunder or created or
provided for by applicable law), except (A) for the filings contemplated by
Section 3.9 above and (B) as may be required, in connection with the disposition
of any Investment Related Property, by laws generally affecting the offering and
sale of Ownership Interests. No consent, approval or authorization of any Person
is required for the pledge by such Grantor of the Pledged Securities pursuant to
this Agreement or for the execution, delivery or performance of this Agreement
by such Grantor, whether under the Organizational Documents of any issuer of any
Pledged Securities or otherwise, except such as have been obtained and are in
full force and effect.

 

14



--------------------------------------------------------------------------------

Section 3.11.    Receivables. No Receivable is evidenced by, or constitutes, an
Instrument or Chattel Paper which has not been delivered to, or otherwise
subjected to the Control of, Collateral Agent.

Section 3.12.    Account Debtors. None of the account debtors in respect of any
Receivable is the government of the United States, any agency or instrumentality
thereof, any state or municipality or any foreign sovereign.

Section 3.13.    Possession of Inventory; Control. Each Grantor has exclusive
possession and control, subject to Permitted Liens, of its Equipment and
Inventory, except as otherwise required, necessary or customary in the ordinary
course of its business. No Grantor has consented to, and is otherwise unaware
of, any Person having Control over any Collateral, other than, subject to the
Intercreditor Agreement, the Priority Lien Collateral Agent.

Section 3.14.    Commercial Tort Claims. Schedule II sets forth all Commercial
Tort Claims of each Grantor.

Section 3.15.    Letter of Credit Rights. No Grantor is a beneficiary or
assignee under any letter of credit other than the letters of credit described
on Schedule IV.

ARTICLE IV.

COVENANTS

From the date of this Agreement, and thereafter until this Agreement is
terminated:

Section 4.1.    General.

4.1.1    Inspection. Each Grantor will permit Collateral Agent or any Purchaser,
by its representatives and agents (i) to inspect the Collateral, (ii) to examine
and make copies of the records of such Grantor relating to the Collateral and
(iii) to discuss the Collateral and the related records of such Grantor with,
and to be advised as to the same by, such Grantor’s officers and employees, all
at such reasonable times and intervals as Collateral Agent or such Purchaser may
determine, and all at the Grantors’ expense.

4.1.2    Financing Statements and Other Actions; Defense of Title. Each Grantor
hereby authorizes Collateral Agent or its designee to file all financing
statements and other documents and take such other actions as may from time to
time be taken by Collateral Agent or its designee in order to maintain a second
priority perfected (other than, as to perfection, Excluded Perfection
Collateral) security interest in and, if applicable, “control” (within the
meaning of the applicable Uniform Commercial Code) of, the Collateral. Each
Grantor hereby authorizes Collateral Agent (or its designee) to file financing
statements describing as the collateral covered thereby “all of the debtor’s
personal property or assets” or words to that effect,

 

15



--------------------------------------------------------------------------------

notwithstanding that such wording may be broader in scope than the Collateral
described in this Agreement. Each Grantor will take any and all actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of Collateral Agent in the Collateral and the priority
thereof against any Lien not expressly permitted hereunder. Each Grantor shall
maintain the security interest in the Collateral created by this Agreement as a
perfected security interest having at least the priority described in
Section 3.9. At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, any such actions as
the Collateral Agent may reasonably request, and in the case of Investment
Property, Deposit Accounts and any other relevant Collateral, taking any actions
necessary to enable the Collateral Agent to obtain “control” (within the meaning
of the applicable Uniform Commercial Code) with respect thereto to the extent
required hereunder, including without limitation, executing and delivering and
causing the relevant depositary bank or securities intermediary to execute and
deliver a control agreement in form and substance reasonably satisfactory to the
Collateral Agent.

4.1.3    Disposition of Collateral. Except as otherwise permitted under the
Indenture, none of the Grantors will sell, lease or otherwise dispose of the
Collateral.

4.1.4    Liens. None of the Grantors will create, incur, or suffer to exist any
Lien on the Collateral except the security interest created by this Agreement
and the Permitted Liens.

4.1.5    Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Except as otherwise permitted under the Indenture, each Grantor
will:

 

  (a) preserve its existence as a corporation, limited partnership or limited
liability company and not, in one transaction or a series of related
transactions, merge into or consolidate with any other entity, or sell all or
substantially all of its assets;

 

  (b) not change its name or its state of organization; and

 

  (c) not maintain its place of business (if it has only one) or its chief
executive office (if it has more than one place of business) at a location other
than a location specified on Exhibit A;

unless such Grantor shall have given Collateral Agent not less than five
(5) Business Days’ prior written notice of such event or occurrence and taken
all action necessary for the purpose of maintaining the validity, perfection and
priority of Collateral Agent’s security interest in the Collateral.

 

16



--------------------------------------------------------------------------------

4.1.6    Other Financing Statements. None of the Grantors will authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral, except as permitted by Section 4.1.2 and in respect
of Permitted Liens.

Section 4.2.    Securities, Pledged Notes and Documents. Each Grantor will
(i) deliver to Collateral Agent promptly the originals of all certificated
Pledged Securities constituting Collateral (if any then exist) and all Pledged
Notes, in each case, to the extent not previously delivered to Collateral Agent,
(ii) hold in trust for Collateral Agent upon receipt and promptly thereafter
deliver to Collateral Agent any certificated Pledged Securities constituting
Collateral and any Pledged Notes, and (iii) upon Collateral Agent’s request,
after the occurrence and during the continuance of an Event of Default, deliver
to Collateral Agent (and thereafter hold in trust for Collateral Agent upon
receipt and immediately deliver to Collateral Agent) (x) any Document evidencing
or constituting Collateral, (y) any dividends or distributions declared or paid,
in cash or property, upon any of the Pledged Securities, and (z) any payments
received, in cash or property, with respect to any Pledged Note or any other
Collateral. Each Grantor which is an issuer of a Pledged Security agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 4.5 with
respect to the Pledged Securities issued by it and (iii) the terms of this
Section 4.2 shall apply to it with respect to all actions that may be required
of it pursuant to this Section 4.2 with respect to the Pledged Securities issued
by it. In addition, each Grantor which is either an issuer or an owner of any
Pledged Securities hereby consents to the grant by each other Grantor of the
security interest hereunder in favor of the Collateral Agent and to the transfer
of any Pledged Security to the Collateral Agent or its nominee following an
Event of Default and to the substitution of the Collateral Agent or its nominee
as a partner, member or shareholder or other equity holder of the issuer of the
related Pledged Security. Each Grantor hereby authorizes and instructs each
issuer of any Pledged Securities pledged by such Grantor hereunder to (i) comply
with any instruction received by it from the Collateral Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Collateral Agent.

Section 4.3.    Uncertificated Securities and Certain Other Investment Property.
Each Grantor will take any actions reasonably requested by the Collateral Agent
to cause (i) the issuers of Uncertificated Securities which are Collateral and
which are Equity Interests or other Investment Property and (ii) any financial
intermediary which is the holder of any Equity Interests or other Investment
Property, to cause Collateral Agent to have and retain “control” (within the
meaning of the applicable Uniform Commercial Code) over such Equity Interests or
other Investment Property in form and substance reasonably satisfactory to the
Collateral Agent.

 

17



--------------------------------------------------------------------------------

Section 4.4.    Stock and Other Ownership Interests.

4.4.1    Changes in Capital Structure of Issuers. Except as otherwise permitted
under the Indenture, none of the Grantors will vote any of the Equity Interests,
Ownership Interests or other Investment Property in favor of, or take any other
action to permit or suffer, any issuer of privately held corporate securities or
other ownership interests in a corporation, limited partnership, general
partnership, joint venture or limited liability company constituting Collateral
to dissolve, liquidate, retire any of its capital stock, Ownership Interests or
other Equity Interests evidencing ownership, reduce its capital or merge or
consolidate with any other entity.

4.4.2    Registration of Pledged Securities and other Investment Property. Each
Grantor will permit any registerable Pledged Securities or any Ownership
Interest which become a Security to be registered in the name of Collateral
Agent or its nominee at any time an Event of Default has occurred and is
continuing at the option of the Collateral Agent.

4.4.3    Exercise of Rights in Pledged Securities and other Investment Property.
Each Grantor will permit Collateral Agent or its nominee at any time after the
occurrence and during the continuance of an Event of Default, without notice, to
exercise all voting and corporate rights relating to the Pledged Securities,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Pledged Securities and the Stock Rights
as if it were the absolute owner thereof.

Section 4.5.    Commercial Tort Claims. Each Grantor further agrees that it
will, upon obtaining any additional Commercial Tort Claims that could reasonably
be expected to result in a judgment in such Grantor’s favor in excess of
$5,000,000, promptly (and in any event within thirty (30) days) deliver to
Collateral Agent a Pledge Amendment, duly executed by such Grantor, in
substantially the form of Schedule V annexed hereto (a “Pledge Amendment”), in
respect of such additional Commercial Tort Claims. Each Grantor hereby
authorizes Collateral Agent to attach each Pledge Amendment to this Agreement
and agrees that all Commercial Tort Claims listed on any Pledge Amendment
delivered to Collateral Agent shall for all purposes hereunder be considered
Collateral; provided that the failure of such Grantor to execute a Pledge
Amendment with respect to any Commercial Tort Claims pledged pursuant to this
Agreement shall not impair the security interest of Collateral Agent therein or
otherwise adversely affect the rights and remedies of Collateral Agent hereunder
with respect thereto.

Section 4.6.    Additional Grantors. From time to time subsequent to the date
hereof, additional Persons may become parties hereto as additional Grantors
(each, an “Additional Grantor”), by executing a counterpart agreement. Upon
delivery of any such counterpart agreement to Collateral Agent, notice of which
is hereby waived by each Grantor, each Additional Grantor shall be a Grantor and
shall be as fully a party hereto as if such Additional Grantor were an original
signatory hereto. Each Grantor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Grantor hereunder, nor by any election of Collateral Agent not to cause
any Subsidiary of Issuer or any other Grantor to become an Additional Grantor
hereunder. This Agreement shall be fully effective as to any Grantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Grantor hereunder.

 

18



--------------------------------------------------------------------------------

Section 4.7.    Each Grantor shall maintain Securities Entitlements, Securities
Accounts and Deposit Accounts (other than Deposit Accounts that are Excluded
Accounts) only with financial institutions that have agreed to comply with
entitlement orders and instructions issued or originated by the Collateral Agent
without further consent of such Grantor, such agreement to be in form and
substance reasonably satisfactory to the Collateral Agent.

Section 4.8.    If any of the Collateral is or shall become evidenced or
represented by a Commodity Contract, such Grantor shall cause the Commodity
Intermediary with respect to such Commodity Contract to agree in writing with
such Grantor and the Collateral Agent that such Commodity Intermediary will
apply any value distributed on account of such Commodity Contract as directed by
the Collateral Agent without further consent of such Grantor, such agreement to
be in form and substance reasonably satisfactory to the Collateral Agent.

Section 4.9.    Letter of Credit Rights. Within ten (10) days after the date of
obtaining any Letter of Credit Rights other than in respect of the letters of
credit described on Schedule IV hereto, each Grantor shall provide the
Collateral Agent with an amended or supplemented Schedule IV to reflect such
additional letters of credit.

Section 4.10.    Without the prior written consent of the Purchasers acting in
accordance with the Indenture, no Grantor will (i) vote to enable, or take any
other action to permit, any issuer of any Pledged Securities to amend its
Organizational Documents in any manner that materially changes the rights of
such Grantor with respect to any Pledged Securities or adversely affects the
validity, perfection or priority of the Collateral Agent’s security interest
therein, (ii) enter into any agreement or undertaking restricting the right or
ability of such Grantor or the Collateral Agent to sell, assign or transfer any
of the Investment Property or Proceeds thereof or any interest therein or
(iii) cause or permit any issuer of any Pledged Securities which are not
securities (for purposes of the UCC) on the date hereof to elect or otherwise
take any action to cause such Pledged Securities to be treated as securities for
purposes of the UCC; provided, however, that notwithstanding the foregoing, if
any issuer of any Pledged Securities takes any such action in violation of the
foregoing in this clause (iii), such Grantor shall promptly notify the
Collateral Agent in writing of any such election or action and, in such event,
shall take all steps necessary or advisable to establish the Collateral Agent’s
“control” thereof, in form and substance reasonably satisfactory to the
Collateral Agent.

ARTICLE V.

REMEDIES UPON EVENT OF DEFAULT

Section 5.1.    Acceleration and Remedies. Upon the occurrence and continuance
of an Event of Default, Collateral Agent may exercise any or all of the
following rights and remedies:

5.1.1    Those rights and remedies provided in this Agreement, the Indenture, or
any other Note Document, provided that this Section 5.1.1 shall not be
understood to limit any rights or remedies available to Collateral Agent and the
Secured Parties prior to an Event of Default.

 

19



--------------------------------------------------------------------------------

5.1.2    Those rights and remedies available to Collateral Agent under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien).

5.1.3    Without notice except as specifically provided in Section 9.1 or
elsewhere herein, collect, receive, appropriate and realize upon the Collateral,
or any part thereof, and/or sell, lease, assign, grant an option or options to
purchase or otherwise dispose of the Collateral or any part thereof in one or
more parcels at public or private sale, for cash, on credit or for future
delivery, and upon such other terms as Collateral Agent may deem commercially
reasonable.

Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

Section 5.2.    Each Grantor’s Obligations Upon an Event of Default. Upon the
request of Collateral Agent after the occurrence and during the continuance an
Event of Default, each Grantor will:

5.2.1    Assembly of Collateral. Assemble and make available to Collateral Agent
the Collateral and all records relating thereto at any place or places specified
by Collateral Agent.

5.2.2    Collateral Agent Access. Permit Collateral Agent, by Collateral Agent’s
representatives and agents, to enter any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral and to remove all or any
part of the Collateral.

ARTICLE VI.

WAIVERS, AMENDMENTS AND

REMEDIES

No delay or omission of Collateral Agent or any Purchaser to exercise any right
or remedy granted under this Agreement shall impair such right or remedy or be
construed to be a waiver of any Event of Default or an acquiescence therein, and
any single or partial exercise of any such right or remedy shall not preclude
any other or further exercise thereof or the exercise of any other right or
remedy. Except for any Pledge Amendment executed and delivered to Collateral
Agent by any Grantor in accordance with the terms of Section 4.5, no waiver,
amendment or other variation of the terms, conditions or provisions of this
Agreement whatsoever shall be valid unless in writing signed by Collateral Agent
with the consent or at the direction of the Purchasers acting in accordance with
the Indenture and then only to the extent in such writing specifically set
forth. All rights and remedies contained in this Agreement or by law afforded
shall be cumulative and all shall be available to Collateral Agent and the
Secured Parties until the Secured Obligations have been paid in full.

 

20



--------------------------------------------------------------------------------

ARTICLE VII.

PROCEEDS

Section 7.1.    Application of Proceeds. The proceeds of the Collateral shall be
applied by Collateral Agent to payment of the Secured Obligations in the order
and manner contemplated by the Indenture.

ARTICLE VIII.

NOTICES

Section 8.1.    Sending Notices. Any notice required or permitted to be given
under this Agreement shall be sent (and deemed received) in the manner and to
the addresses set forth in Section 13.01 of the Indenture.

Section 8.2.    Change in Address for Notices. Collateral Agent or any Grantor
may change the address for service of notice upon it by a notice in writing to
the other parties.

ARTICLE IX.

GENERAL PROVISIONS

Section 9.1.    Notice of Disposition of Collateral; Condition of Collateral.
Each Grantor hereby waives notice of the time and place of any public sale or
the time after which any private sale or other disposition of all or any part of
the Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to a Grantor,
addressed as set forth in Article VIII, at least ten (10) days prior to (i) the
date of any such public sale or (ii) the time after which any such private sale
or other disposition may be made. Collateral Agent shall have no obligation to
prepare the Collateral for sale.

Section 9.2.    Collateral Agent Performance of Debtor Obligations. Without
having any obligation to do so, Collateral Agent may perform or pay any
obligation which a Grantor has agreed to perform or pay in this Agreement and
such Grantor shall reimburse Collateral Agent for any amounts paid by Collateral
Agent pursuant to this Section 9.2. The Grantors’ obligations to reimburse
Collateral Agent pursuant to the preceding sentence shall be a Secured
Obligation payable on demand.

Section 9.3.    Authorization for Collateral Agent to Take Certain Action. Each
Grantor irrevocably authorizes Collateral Agent at any time and from time to
time and appoints Collateral Agent as its attorney in fact (i) to file financing
statements, amendments and continuations necessary or desirable in Collateral
Agent’s sole discretion to perfect and to maintain the perfection and priority
of Collateral Agent’s security interest in the Collateral, (ii) after the
occurrence and during the continuance of an Event of Default, to indorse and
collect any cash proceeds of the Collateral, (iii) to file a carbon,
photographic or other reproduction of this

 

21



--------------------------------------------------------------------------------

Agreement or any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which does not add new collateral or add a debtor) in such
offices as Collateral Agent deems necessary or desirable to perfect and to
maintain the perfection and priority of Collateral Agent’s security interest in
the Collateral, (iv) to contact and enter into one or more agreements with the
issuers of Uncertificated Securities which are Collateral and which are Equity
Interests or other Investment Property or with financial intermediaries holding
Equity Interests or other Investment Property as may be necessary or advisable
to give Collateral Agent Control over such Equity Interests or other Investment
Property, (v) after the occurrence and during the continuance of an Event of
Default, to apply the proceeds of any Collateral received by Collateral Agent to
the Secured Obligations as provided in Article VII, (vi) after the occurrence
and during the continuance of an Event of Default, to discharge past due taxes,
assessments, charges, fees or Liens on the Collateral (except for such Liens as
are specifically permitted hereunder), (vii) after the occurrence and during the
continuance of an Event of Default, to take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due with respect to any Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Collateral Agent for the purpose of collecting any and all such
moneys due with respect to any Collateral, and (viii) after the occurrence and
during the continuance of an Event of Default, to direct any party liable for
any payment under any of the Collateral to make payment of any and all moneys
due or to become due thereunder directly to Collateral Agent. Grantor agrees to
reimburse Collateral Agent on demand for any payment made or any expense
incurred by Collateral Agent in connection with any actions taken by Collateral
Agent pursuant to clauses (i) through (viii) above, provided that this
authorization shall not relieve any Grantor of any of its obligations under this
Agreement or under the Indenture. The power of attorney granted hereby is
coupled with an interest and shall be irrevocable until Security Termination.

Section 9.4.    Specific Performance of Certain Covenants. Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1.3, 4.1.4, 4.2, 4.3, 4.7, 4.8, 4.10, 5.2, or 9.5 or in Article VII
will cause irreparable injury to Collateral Agent and the Secured Parties, that
Collateral Agent and Secured Parties have no adequate remedy at law in respect
of such breaches and therefore agrees, without limiting the right of Collateral
Agent or the Secured Parties to seek and obtain specific performance of other
obligations of Grantor contained in this Agreement, that the covenants of such
Grantor contained in the Sections referred to in this Section 9.4 shall be
specifically enforceable against such Grantor.

Section 9.5.    Dispositions Not Authorized. Except as otherwise permitted under
the Indenture, none of the Grantors is authorized to sell or otherwise dispose
of the Collateral and notwithstanding any course of dealing between any Grantor
and Collateral Agent or other conduct of Collateral Agent, no authorization to
sell or otherwise dispose of the Collateral shall be binding upon Collateral
Agent or the Secured Parties unless such authorization is in writing signed by
Collateral Agent.

Section 9.6.    Benefit of Agreement. The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of each Grantor, Collateral Agent
and the Secured Parties and their respective successors and assigns (including
all persons who become bound as a debtor to this Agreement), except that none of
the Grantors shall have the right to assign its rights or delegate its
obligations under this Agreement or any interest herein, without the prior
written consent of Collateral Agent.

 

22



--------------------------------------------------------------------------------

Section 9.7.    Survival of Representations. All representations and warranties
of each Grantor contained in this Agreement shall survive the execution and
delivery of this Agreement.

Section 9.8.    Headings. The title of and section headings in this Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Agreement.

Section 9.9.    Releases.

(a)    Upon the Security Termination, the Collateral shall be released from the
Liens created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of Collateral Agent and each
Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors. At the request and sole expense of any Grantor following
any such termination, and subject to the provisions in Article XII of the
Indenture, Collateral Agent shall deliver to such Grantor any Collateral held by
Collateral Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

(b)    If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction permitted by the Indenture, then Collateral
Agent, at the request and sole expense of such Grantor, but subject to the
provisions in Article XII of the Indenture, shall promptly execute and deliver
to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral. At the
request and sole expense of the Issuer, a Grantor shall be released from its
obligations hereunder in the event that all the capital stock of such Grantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by the Indenture; provided that the Issuer shall have delivered to Collateral
Agent, at least five (5) Business Days prior to the date of the proposed
release, a request for release identifying the relevant Grantor and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any anticipated expenses in connection therewith, together with an Officer’s
Certificate from the Issuer and an Opinion of Counsel stating that such
transaction is in compliance with the Indenture and the other Note Documents
(and the Secured Parties, by accepting the benefits hereof, authorize the
Collateral Agent to conclusively rely on such Officer’s Certificate and Opinion
of Counsel as evidence that such transaction is in compliance with the Indenture
and the other Note Documents in performing its obligations under this clause
(b)).

Section 9.10.    ENTIRE AGREEMENT. THIS AGREEMENT, THE INDENTURE AND THE OTHER
NOTE DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES HERETO.

 

23



--------------------------------------------------------------------------------

Section 9.11.    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS)
OF THE STATE OF NEW YORK.

Section 9.12.    WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE
BENEFITS HEREOF, COLLATERAL AGENT AND EACH SECURED PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

Section 9.13.    Expenses; Indemnity; Damage Waiver. Section 12.06 of the
Indenture is hereby incorporated by reference mutatis mutandis, as if stated
verbatim herein as agreements and obligations of each Grantor.

Section 9.14.    Counterparts; Fax. This Agreement may be separately executed in
any number of counterparts, all of which when so executed shall be deemed to
constitute one and the same Agreement. This Agreement may be validly executed
and delivered by facsimile or other electronic transmission.

Section 9.15.    Consent of Pledge of Pledged Securities. Each Grantor consents
to the grant by each other Grantor of a security interest in all Pledged
Securities to Collateral Agent, and without limiting the foregoing, consents to
the transfer of such Pledged Securities to Collateral Agent or its nominee
following an Event of Default and to the substitution of Collateral Agent or its
nominee as a partner in any partnership or as a member in any limited liability
company with all the rights and powers related thereto.

Section 9.16.    Intercreditor Agreement. Reference is made to the Intercreditor
Agreement, dated as of March 3, 2017, between Wilmington Trust, National
Association, as Priority Lien Agent (as defined therein), and Wilmington Trust,
National Association, as Second Lien Agent (as defined therein) (the
“Intercreditor Agreement”). Each Person that is secured hereunder, by accepting
the benefits of the security provided hereby, (i) consents (or is deemed to
consent), to the subordination of Liens provided for in the Intercreditor
Agreement, (ii) agrees (or is deemed to agree) that it will be bound by, and
will take no actions contrary to, the provisions of the Intercreditor Agreement,
(iii) authorizes (or is deemed to authorize) the Second Lien Agent on behalf of
such Person to enter into, and perform under, the Intercreditor Agreement and
(iv) acknowledges (or is deemed to acknowledge) that a copy of the Intercreditor
Agreement was delivered, or made available, to such Person.

Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement and, to the extent provided therein, the applicable Security Documents
(as defined in the Intercreditor Agreement). In the event of any conflict or
inconsistency between the provisions of this Agreement and the Intercreditor
Agreement, the provisions of the Intercreditor Agreement shall control.

 

24



--------------------------------------------------------------------------------

Section 9.17.    Collateral Agent Limited Liability and Limited Duty.

(a)    The Collateral Agent shall have no obligation whatsoever to any of the
Secured Parties to assure that the Collateral exists or is owned by any Grantor
or is cared for, protected, or insured or has been encumbered, or that the
Collateral Agent’s liens or security interests have been properly or
sufficiently or lawfully created, perfected, protected, maintained or enforced
or are entitled to any particular priority, or to determine whether all or any
Grantor’s property constituting collateral intended to be subject to the lien
and security interest of this Agreement has been properly and completely listed
or delivered, as the case may be, or the genuineness, validity, marketability or
sufficiency thereof or title thereto, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the rights, authorities, and powers granted or available to
the Collateral Agent pursuant to any Note Document or the Intercreditor
Agreement other than pursuant to the instructions given by the Purchasers in
accordance with the Indenture, it being understood and agreed that in respect of
the Collateral, or any act, omission, or event related thereto, the Collateral
Agent shall have no other duty or liability whatsoever to any Secured Party as
to any of the foregoing.

(b)    No provision of this Agreement shall require the Collateral Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or thereunder or to take or omit to
take any action hereunder or thereunder or take any action at the request or
direction of Purchasers unless the Collateral Agent shall have received
indemnity satisfactory to the Collateral Agent against potential costs and
liabilities incurred by the Collateral Agent relating thereto. In the event the
Collateral Agent is entitled or required to commence an action to foreclose or
otherwise exercise its remedies to acquire control or possession of the
Collateral, the Collateral Agent shall not be required to commence any such
action or exercise any remedy or to inspect or conduct any studies of any
property under the Mortgages or take any such other action if the Collateral
Agent has determined that the Collateral Agent may incur personal liability as a
result of the presence at, or release on or from, the Collateral or such
property, of any hazardous substances unless the Collateral Agent has received
security or indemnity from the Secured Parties in an amount and in a form all
satisfactory to the Collateral Agent in its sole discretion, protecting the
Collateral Agent from all such liability. The Collateral Agent shall at any time
be entitled to cease taking any action described above if it no longer
reasonably deems any indemnity, security or undertaking from the Grantors or the
Secured Parties to be sufficient.

(c)    The Collateral Agent (i) shall not be liable for any action taken or
omitted to be taken by it in connection with any Note Documents or instrument
referred to herein or therein, except to the extent that any of the foregoing
are found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from its own gross negligence or willful
misconduct, (ii) shall not be liable for interest on any money received by it
except as the Collateral Agent may agree in writing with the Issuer (and money
held in trust by the Collateral Agent need not be segregated from other funds
except to the extent required by law) and (iii) may consult with counsel of its
selection and the advice or opinion of such counsel as to matters of law shall
be full and complete authorization and protection from liability in respect of
any action taken, omitted or suffered by it in good faith and in accordance with
the advice or opinion of such counsel. The grant of permissive rights or powers
to the Collateral Agent shall not be construed to impose duties to act.

(d)    In no event shall the Collateral Agent be responsible or liable for any
special, indirect, punitive or consequential loss or damage or any kind
whatsoever (including, but not limited to, lost profits) irrespective of whether
the Collateral Agent has been advised of the likelihood of such loss or damage
and regardless of the form of action.

 

25



--------------------------------------------------------------------------------

(e)    The Collateral Agent does not assume any responsibility for any failure
or delay in performance or any breach by the Grantors under any Note Documents.
The Collateral Agent shall not be responsible to the Secured Parties or any
other Person for any recitals, statements, information, representations or
warranties contained in any Note Documents or in any certificate, report,
statement, or other document referred to or provided for in, or received by the
Collateral Agent under or in connection with, any Note Document; the execution,
validity, genuineness, effectiveness or enforceability of any Note Documents of
any other party thereto; the genuineness, enforceability, collectability, value,
sufficiency, location or existence of any Collateral, or the validity,
effectiveness, enforceability, sufficiency, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectability of any Secured
Obligations; the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any obligor; or for
any failure of any obligor to perform its obligations under any Note Documents.
The Collateral Agent shall have no obligation to any Secured Party or any other
Person to ascertain or inquire into the existence of any Default or Event of
Default, the observance or performance by any obligor of any terms of this
Agreement, or the satisfaction of any conditions precedent contained in this
Agreement. The Collateral Agent shall have the right at any time to seek
instructions from the Purchasers in accordance with the Indenture with respect
to the administration of the Note Documents.

ARTICLE X.

LIEN ABSOLUTE; WAIVER OF SURETYSHIP DEFENSES

Section 10.1.    Lien Absolute, Waivers.

10.1.1    All rights of Collateral Agent hereunder, and all obligations of
Grantors hereunder, shall be absolute and unconditional irrespective of, shall
not be affected by, and shall remain in full force and effect without regard to,
and each Grantor hereby waives all, rights, claims or defenses that it might
otherwise have (now or in the future) with respect to, in each case, each of the
following (whether or not such Grantor has knowledge thereof):

 

  (i) the validity or enforceability of the Indenture or any other Note
Document, any of the Secured Obligations or any guarantee or right of offset
with respect thereto at any time or from time to time held by any Secured Party;

 

  (ii) any renewal, extension or acceleration of, or any increase in the amount
of the Secured Obligations, or any amendment, supplement, modification or waiver
of, or any consent to departure from, the Note Documents;

 

  (iii)

any failure or omission to assert or enforce or agreement or election not to
assert or enforce, delay in enforcement, or the stay

 

26



--------------------------------------------------------------------------------

  or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under any Note Documents, at law, in equity or otherwise) with
respect to the Secured Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Secured
Obligations;

 

  (iv) any change, reorganization or termination of the corporate structure or
existence of Issuer or any other Grantor or any of their Subsidiaries and any
corresponding restructuring of the Secured Obligations;

 

  (v) any settlement, compromise, release, or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitutions for, the Secured Obligations or any subordination of the Secured
Obligations to any other obligations;

 

  (vi) the validity, perfection, non-perfection or lapse in perfection, priority
or avoidance of any security interest or lien, the release of any or all
collateral securing, or purporting to secure, the Secured Obligations or any
other impairment of such collateral;

 

  (vii) any exercise of remedies with respect to any security for the Secured
Obligations (including, without limitation, any collateral, including the
Collateral securing or purporting to secure any of the Secured Obligations) at
such time and in such order and in such manner as the Collateral Agent and the
Secured Parties may decide and whether or not every aspect thereof is
commercially reasonable and whether or not such action constitutes an election
of remedies and even if such action operates to impair or extinguish any right
of reimbursement or subrogation or other right or remedy that any Grantor would
otherwise have and without limiting the generality of the foregoing or any other
provisions hereof, each Grantor hereby expressly waives any and all benefits
which might otherwise be available to such Grantor under applicable law; and

 

  (viii) any other circumstance whatsoever which may or might in any manner or
to any extent vary the risk of any Grantor as an obligor in respect of the
Secured Obligations or which constitutes, or might be construed to constitute,
an equitable or legal discharge of the Issuer or any other Grantor for the
Secured Obligations, or of such Grantor under the guarantee contained in the
Indenture or of any security interest granted by any Grantor, whether in a
bankruptcy proceeding or in any other instance.

 

27



--------------------------------------------------------------------------------

10.1.2    Each Grantor waives diligence, presentment, protest, marshaling,
demand for payment, notice of dishonor, notice of default and notice of
nonpayment to or upon the Issuer or any of the other Grantors with respect to
the Secured Obligations. Except for notices provided for herein, each Grantor
hereby waives notice (to the extent permitted by applicable law) of any kind in
connection with this Agreement or any collateral securing the Secured
Obligations, including, without limitation, the Collateral. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Grantor, Collateral Agent may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against Issuer, any other Grantor or any other Person or against any collateral
security or guarantee for the Secured Obligations or any right of offset with
respect thereto, and any failure by Collateral Agent to make any such demand, to
pursue such other rights or remedies or to collect any payments from Issuer, any
other Grantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
Issuer, any other Grantor or any other Person or any such collateral security,
guarantee or right of offset, shall not relieve any Grantor of any obligation or
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of Secured Party
against any Grantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

[Signature Pages Follow]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantors and Collateral Agent have executed this Agreement
as of the date first above written.

 

GRANTORS: GASTAR EXPLORATION INC. By:  

/s/ J. Russell Porter

Name:   J. Russell Porter Title:   President and Chief Executive Officer

 

Signature Page

Pledge and Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantors and Collateral Agent have executed this Agreement
as of the date first above written.

 

NORTHWEST PROPERTY VENTURES LLC By:  

/s/ J. Russell Porter

Name:   J. Russell Porter Title:   President and Chief Executive Officer

 

Signature Page

Pledge and Security Agreement



--------------------------------------------------------------------------------

COLLATERAL AGENT: WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee
By:  

/s/ Timothy P. Mowdy

Name:   Timothy P. Mowdy Title:   Administrative Vice President

 

Signature Page

Pledge and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A

PLACE OF BUSINESS OR CHIEF EXECUTIVE OFFICE

Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

 

Place of Business

 

Mailing Address

Gastar Exploration Inc.   1331 Lamar Street, Suite 650, Houston, TX 77010
Northwest Property Ventures LLC   1331 Lamar Street, Suite 650, Houston, TX
77010



--------------------------------------------------------------------------------

EXHIBIT B

OTHER NAMES

 

Grantor

  

Other Names

  

Transmitting Utility

         

(Yes/No)

Gastar Exploration Inc.    Gastar Exploration USA, Inc.    No

Northwest Property Ventures

LLC

   None    No



--------------------------------------------------------------------------------

EXHIBIT C

FEDERAL TAXPAYER IDENTIFICATION NUMBER

 

Grantor

  

Federal Employer Identification Number

Gastar Exploration Inc.    38-3531640 Northwest Property Ventures LLC   
81-5365433



--------------------------------------------------------------------------------

EXHIBIT D

LOCATION FOR PURPOSES OF UCC

 

Grantor

  

Jurisdiction

Gastar Exploration Inc.    Delaware Northwest Property Ventures LLC    Oklahoma

FILINGS AND OTHER ACTIONS

REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

The filing of a financing statement in each of the jurisdictions listed above.

Copyright, Patent and Trademark Filings

None

Actions with respect to Investment Property

None

Other Actions

None



--------------------------------------------------------------------------------

SCHEDULE I

List of Pledged Securities and Pledged Notes

A. STOCKS:

 

Grantor

  

Issuer

  

Certificate
Number

    

Number of
Shares

    

Ownership
Interest

 

Gastar Exploration Inc.

  

Northwest Property

Ventures LLC

     N/A        N/A        100 % 

B. OTHER SECURITIES, INVESTMENT PROPERTY AND OWNERSHIP INTERESTS

(CERTIFICATED AND UNCERTIFICATED):

None.

C. PLEDGED NOTES:

 

Grantor

   Issuer    Payee    Maturity Date    Principal Amount  

Gastar Exploration Inc.

   SEI Energy, LLC1    SEI Energy, LLC    December 1, 2016    $ 2,162,789.31  

 

1  SEI has declared bankruptcy.



--------------------------------------------------------------------------------

SCHEDULE II

Commercial Tort Claims

 

1. Eagle Natrium, LLC v. Gastar Exploration USA, Inc., G.D. No. 14-007208
pending in Allegheny County, Pennsylvania.



--------------------------------------------------------------------------------

SCHEDULE III

Securities Accounts, Commodities Accounts and Deposit Accounts

Securities Accounts:

 

Grantor

  

Issuer of
Financial Asset

  

Description of
Financial Asset

  

Securities
Intermediary

(Name and

Address)

  

Securities Account
(Number and
Location)

  

Securities Intermediary’s
Jurisdiction Under UCC
Section 9-305(a)(3)

Gastar Exploration Inc.    N/A    Government Money Market Fund         

Commodities Accounts:

 

Grantor

  

Description of

Commodity Contract

  

Commodity

Intermediary
(Name and Address)

   Commodity Account
(Number and Location)   

Commodity

Intermediary’s

Jurisdiction Under UCC
Section 9-305(a)(4)

None.    None.    None.    None.    None.



--------------------------------------------------------------------------------

Deposit Accounts:

 

Grantor

  

Name of

Depositary Bank

  

Account Number

  

Account Name

Gastar Exploration Inc.

  

Wells Fargo

     

Gastar Exploration Inc.

  

Wells Fargo

     

Gastar Exploration Inc.

  

Wells Fargo

     

Gastar Exploration Inc.

  

Wells Fargo

     

Gastar Exploration Inc.

  

Wells Fargo

     

Gastar Exploration Inc.

  

Texas Capital Bank

     



--------------------------------------------------------------------------------

SCHEDULE IV

LETTER OF CREDIT RIGHTS

None.



--------------------------------------------------------------------------------

SCHEDULE V

PLEDGE AMENDMENT

This Pledge Amendment, dated [                    ] is delivered pursuant to
Section 4.5 of the Agreement referred to below. The undersigned hereby agrees
that this Pledge Amendment may be attached to the Pledge and Security Agreement
dated as of March 3, 2017, by and among the Grantors party thereto and
Wilmington Trust, National Association, as Collateral Agent for the Secured
Parties (as amended, restated, supplemented or otherwise modified from time to
time; capitalized terms defined therein being used herein as defined therein)
and that the Commercial Tort Claims listed on this Pledge Amendment shall be
deemed to be part of the Collateral and shall secure all Secured Obligations.

 

  1. [                    ]

 

  2. [                    ]

 

[                                         ] By:   Name:   Title:  